818 P.2d 900 (1991)
CENTRAL PLASTICS COMPANY, Appellee,
v.
BARTON INDUSTRIES, INC., Appellant.
No. 77659.
Supreme Court of Oklahoma.
October 14, 1991.

ORDER
This appeal is taken from the denial of a motion to vacate default judgment against one of several defendants, leaving the action pending in the trial court as to the remaining defendants. The appellant has filed an application for direction, suggesting the prematurity of the appeal, explaining that the petition in error was filed as a precautionary measure due to uncertainty over the applicability of 12 Ohio St. 1991 § 1006.
The court finds that 12 Ohio St. 1991 § 1006 does not apply to postjudgment proceedings. This court is vested with jurisdiction to entertain an appeal from an order which "... vacates or refuses to vacate a final judgment." 12 Ohio St. 1991 §§ 952(b)(2), 953. In such cases, the appellate court's inquiry does not focus on the underlying judgment, but rather on the correctness of the trial court's response to the motion to vacate, which is an independently appealable postjudgment event. Schepp v. Hess, 770 P.2d 34 (Okl. 1989); Yery v. Yery, 629 P.2d 357 (Okl. 1981).
This appeal shall proceed in its ordinary course, in the manner contemplated by the Rules of Appellate Procedure in Civil Cases, 12 Ohio St. 1990 Supp., Ch. 15, App. 2.
OPALA, C.J., HODGES, V.C.J., and LAVENDER, SIMMS, DOOLIN, ALMA WILSON, KAUGER and SUMMERS, JJ., concur.
HARGRAVE, J., dissents.